Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Application filed on March 19, 2020. Claims 1-30 are presented in the application for examination.
	
Information Disclosure Statement
3. 	The information disclosure statement filed 08/05/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
5.	Claims 2-3, 9 and 13-14 are objected to because of the following informalities:

..., wherein performing the low-power operation comprises; and ...”. From this wording it is not possible to unambiguously derive which/what comprise(s) in step of performing the low-power operation.
The same objections and observation (e.g. “... , wherein performing the low-power operation comprises; and ...”) apply to claim 3, line 3; claim 13, lines 3-4; and claim 14, line 3; with which/what comprise(s) in step of performing the low-power operation.
The Applicant is respectfully reminded that the subject-matter for which protection is sought is defined solely by the claims, the description and the figures being meant merely to aid in the interpretation. Therefore, the claims should be clear per se, and as mentioned above, they should include all the features essential to the definition of the invention.
- In regard to claim 9, line 2, the term -- and -- should be inserted between “a legacy packet type” and “the second packet type” to avoid claim unclear. A clarification is necessary if this assumption is different.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



6. 	Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Seok; Yongh  (U.S. 10,004,031, cited by the applicants; hereinafter referred as ‘Seok’)

In regard to claims 1 and 23, Seok discloses apparatus and method for bracketed scanning at a device in a wireless network (for example see figs. 1 and 29-30; Abstract; col. 1, lines 16-19; col. 47, lines 8-13); which comprises
determining a signal strength indication from a field of a management frame associated with one or more information elements (for example see figs. 14, 29; Abstract; col. 20, lines 45-62; col. 42, lines 22-24, 59-61: ‘value of signal strength of an STF, an LTF and an SIG field corresponding to a PLCP preamble ...’; col. 46, lines 22-25; wherein ‘management frame’ is the control frame as specified in col. 42, lines 41-45);
comparing the signal strength indication to a first threshold and a second threshold (for example see fig. 29; col. 46, lines 22-25; wherein different threshold are defined in figs. 26-28; col. 30, lines 14-18; col. 42, lines 15-19; col. 44, lines 23-36); and
performing a low-power operation for at least a remaining portion of the management frame based at least in part on determining that the signal strength indication is greater than the second threshold, or less than the first threshold, or greater than the second threshold and less than the first threshold (for example see col. 42. lines 20-32; col. 43, lines 1-59; wherein the signal strength in the preamble is compared with the predetermined threshold to detect the presence of a valid 802.11 signal/used channel or not in order to  perform power saving ‘PS’ mode, as specified in col. 15, line 39 through col. 16, line 11; or fig. 29; col. 46, lines 3-63: wherein the STA can perform a ‘backoff process’ including CCA operation of steps S2910 to S2930, e.g. ‘remaining portion of control frame’; or with different dBM for different types of CCA set(s) as disclosed in figs. 26-28, e.g. ‘low-power operation’).

Seok discloses apparatus and method for bracketed scanning at a device in a wireless network (for example see figs. 1 and 29-30; Abstract; col. 1, lines 16-19; col. 47, lines 8-13); which comprises
determining a packet type of a management frame associated with one or more information elements, wherein the packet type includes at least a first packet type and a second packet type (for example see S2910 in fig. 29; col. 46, lines 3-63; wherein each type of CCA corresponds to different packet type, as specified in figs. 16-18; col. 20, lines 45-62; col. 21, lines 31-43; col. 40, line 3 through col. 41, line 7; col. 42, lines 15-19);
determining a signal strength indication from a field of the management frame based at least in part on determining the packet type of the management frame (for example see figs. 14, 29; Abstract; col. 20, lines 45-62; col. 42, lines 22-24, 59-61: ‘value of signal strength of an STF, an LTF and an SIG field corresponding to a PLCP preamble ...’; col. 46, lines 22-25; wherein ‘management frame’ is the control frame as specified in col. 42, lines 41-45); and
performing a low-power operation for at least a remaining portion of the management frame based at least in part on determining the packet type of the management frame is the second packet type (for example see col. 42. lines 20-32; col. 43, lines 1-59; wherein the signal strength in the preamble is compared with the predetermined threshold to detect the presence of a valid 802.11 signal/used channel or not in order to  perform power saving ‘PS’ mode, as specified in col. 15, line 39 through col. 16, line 11; or col. 46, lines 3-63: wherein the STA can perform a ‘backoff process’ including CCA operation of steps S2910 to S2930; or with different dBM for different types of CCA set(s) as disclosed in figs. 26-28, e.g. ‘low-power operation’).

In regard to claims 2, 13, 24 and 28, in addition to features recited in base claims (see rationales discussed above), Seok further discloses for terminating, based at least in part on the determined signal strength indication, processing a scan associated with the management frame (for example see col. 46, lines 3-63: wherein the STA can perform a ‘backoff process’ including CCA operation of steps S2910 to S2930), wherein performing the low-power operation comprises entering a low-power mode for a determined time period (for example see figs. 26-28; col. 46, lines 33-63: wherein different backoff timer are for different types of CCA set(s) as disclosed in col. 24, lines43-65, e.g. less power consumption on backoff period or ‘low-power operation’).

- Regarding claims 3, 14, 25 and 29, in addition to features recited in base claims (see rationales discussed above), Seok further discloses for identifying an information element from the management frame (for example see S2910 in fig. 29; col. 46, lines 3-8), wherein performing the low-power operation comprises performing the low-power operation for at least the remaining portion of the management frame based at least in part on the identified information element regardless of the signal strength indication (for example see figs. 26-28; col. 46, lines 33-63: wherein different dBM, i.e. less power consumption, are for different types of CCA set(s), e.g. less power or ‘low-power’ operation). 

- In regard to claims 4, 15, 20, 26 and 30, in addition to features recited in base claims (see rationales discussed above), Seok further discloses for decoding a short training field of a first packet type of the management frame, wherein the management frame includes at least the first packet type and a second packet type (wherein each type of CCA corresponds to different packet type, as specified in figs. 16-18; col. 20, lines 45-62; col. 21, lines 31-43; col. 40, line 3 through col. 41, line 7; col. 42, lines 15-19), and determining the signal strength indication based at least in part on decoding the short training field of the packet type (for example see col. 20, lines 63-67; col. 21, line 65 through col. 22, line 3; col. 40, line 4 through col. 41, line 7: ‘... type that STA wants to use can be encoded as CCA_LEVEL_TYPE’).

- Regarding claims 5 and 21, in addition to features recited in base claims (see rationales discussed above), Seok further discloses for validating and decoding the signal field of the packet type (for example see col. 20, lines 63-67; col. 21, line 65 through col. 22, line 3; col. 40, line 4 through col. 41, line 7: ‘... type that STA wants to use can be encoded as CCA_LEVEL_TYPE’).

- In regard to claims 6-8, 16 and 22, in addition to features recited in base claims (see rationales discussed above), Seok further discloses for determining a length of the management frame (for example see fig. 14; see ‘LENGTH field’ in SIG in col. 20, lines 63-66; col. 23, lines 28-43; Table 3) and performing the low-power operation (for example see col. 46, lines 3-63: wherein the STA can perform a ‘backoff process’ including CCA operation of steps S2910 to S2930 or detect the presence of a valid 802.11 signal/used channel or not in order to  perform power saving ‘PS’ mode, as specified in col. 15, line 39 through col. 16, line 11, e.g. ‘low-power operation’).

Seok further discloses for legacy packet type and non-legacy packet type (for example see fig. 14; col. 20, lines 45-62). 

- In regard to claim 10, in addition to features recited in base claim (see rationales discussed above), Seok further discloses for wherein the second threshold is less than the first threshold (for example see fig. 26-28; col. 30, lines 14-18). 

- Regarding claim 11, in addition to features recited in base claim (see rationales discussed above), Seok further discloses for wherein the signal strength indication comprises a received signal strength indicator, or a signal to noise ratio, or both (for example see col. 10, lines 27-28).

- In regard to claims 17 and 19, in addition to features recited in base claims (see rationales discussed above), Seok further discloses for  high throughput signal field, or a very high throughput signal field, or a high efficiency signal field (for example see col. 11, lines 1-12; fig. 14; col. 20, lines 45-55). 

7. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryu et al. (U.S. 9,451,537), Seok; Yongho (U.S. 9,485,716 and U.S. 9,980,227) and Park et al. (U.S. 9,503,967) are all cited to show system/devices and methods for improving the scanning/sensing process in wireless telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


August 26, 2021